DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II and compositions comprising propane in the reply filed on May 18, 2022 is acknowledged.
Claims 16-26 and 34-48 are withdrawn from consideration by the examiner as being drawn to embodiments and inventions non-elected without traverse.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 27-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. To the best of the examiner’s efforts to understand the terminology used in the claims, it appears that NAL1, ALH2 and ALL1 are zero, or can be zero—this is unclear. If the propane content is zero, applicant appears to be claiming one-component azeotropic compositions, while azeotropicity is only defined for mixtures. Alternatively, there is some additional unnamed component present. 
	At p. 27 of the specification, applicant states, “The system is a near azeotrope from a propane NAL1 (610) of 0 to a propane NAHI (650) of about 70 weight percent R-1234yf and 100 to about 30 weight percent propane at a temperature of about 0°C. The system is also near azeotropic from a propane NAL2 (660) of about 98.5 to a propane NAH2 (640) of 100 weight percent R-1234yf and about 1.5 to 0 weight percent propane at a temperature of about 0°C.” What does this mean? What does “a propane NAL1” mean? Are there others? What are the percentages of these various NAL1s? Does this language convey something that cannot be conveyed far more clearly using simple percentages? Again, applicant appears to be implicitly disclosing and possibly claiming one-component near azeotropes.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 27-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “an ALH1”, ALL2, NAL1, etc. does not appear to add meaning to the claims and makes it difficult for the person of ordinary skill to understand exactly what applicant is attempting to convey, making the metes and bounds of the claims difficult or impossible to determine. Again, “an ALH1” implies that there is more than one such. What do these terms convey that could not be more clearly expressed with simple percentages? To the extent that the claims can be understood, the person of ordinary skill should not have to work so hard to do so. The terms appear to be defined with respect to the figures, which depict one- and two-component compositions, but the claims are recited in “comprising” form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, 12-15, and 27-32, to the extent that the claims are understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minor et al., US 2008/0069177 A1. In Table 6 at [0092], the reference discloses that 1234yf and propane form azeotrope-like compositions where 1-80% by weight of 1234yf and 20-99% by weight of propane are present. In Table 7 at [0093], the reference discloses that 1234yf, 143a and propane form near-azeotropes where they are present at 1-80%, 1-98% and 1-98%, respectively. At Table 5, the reference discloses that these constituents form a true azeotrope at 17.7%, 71.0% and 11.3% by weight. A true azeotrope is the epitome of a near azeotropic or azeotrope-like composition. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-15 and 27-32, to the extent that the claims are understood, are rejected under 35 U.S.C. 103(a) as being obvious over Minor et al., US 2008/0069177 A1. See the 102 rejection above. Regarding temperature ranges, temperature glides, heat capacity and GWP, applicant appears to be optimizing among well known desirable traits for heat transfer compositions. Claim 9 recites intended use, which is afforded little patentable weight.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761